DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on April 28, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/157407 A2 to University of Virginia Patent Foundation et al.  
claims 9-11, are directed to products of Formula 
    PNG
    media_image1.png
    173
    288
    media_image1.png
    Greyscale
 wherein each R1 is independent of the other and represents a halogen atom selected from the group consisting of bromo, chloro, fluoro and iodo. The claims also recite a preamble that states the intended use of the products as RACK1 inhibitors. 
WO 2008/157407 A2 teaches products of Formula, 
    PNG
    media_image2.png
    90
    243
    media_image2.png
    Greyscale
 (please see page 19, compound 17) a tautomer that read directly on species of Applicants’ instantly claimed genus of compounds according to formula depicted in claim 9.  In regards to the limitation relation to “a RACK1 inhibitor …for inhibiting replication of an internal ribosome entry site-utilizing virus in cells”, a recitation of the intended use of the claimed invention must result in structural difference between the claimed invention and the prior art to distinguish the claimed invention from the prior art. If the prior art can perform the intended use, it meets the limitation for inhibiting replication of an internal ribosome entry site-utilizing virus in cells. 
In regards to claim 10, WO 2008/157407 A2 teach the RACK1 inhibitor according to claim 9, wherein the RACK1 inhibitor further comprises a carrier (see paragraph 0079).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made for the examiner to 
Claim 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/157407 A2 to University of Virginia Patent Foundation et al..
The instant claims 9-11, are directed to products of Formula 
    PNG
    media_image1.png
    173
    288
    media_image1.png
    Greyscale
 wherein each R1 is independent of the other and represents a halogen atom selected from the group consisting of bromo, chloro, fluoro and iodo. The claims also recite a preamble that states the intended use of the products as RACK1 inhibitors. 
Determination of the scope and contents of the prior art
	WO 2008/157407 A2 teaches products of Formula, 
    PNG
    media_image2.png
    90
    243
    media_image2.png
    Greyscale
 (please see page 19, compound 17) a tautomer that of Applicants’ instantly claimed genus of compounds according to formula depicted in claim 9.  In regards to the limitation relation to “a RACK1 inhibitor …for inhibiting replication of an internal ribosome entry site-utilizing virus in cells”, a recitation of the intended use of the claimed invention must result in structural difference 

 , 	Ascertaining the differences between the instant claims and the prior art
 In some instances, the product of claim 9, differ from WO 2008/157407 A2 in that there is a Cl substituent on the phenyl moiety of the present invention as opposed to F of the prior art.
Resolving the Level of Ordinary Skill in the Pertinent Art
“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the only difference is a chloro versus a fluoro atom, which are both halogen atoms.  Further, in Ex parte Wiseman, 98 USPQ 277 (1953) it was held that compounds are rejected over prior art when the difference between the claimed compounds and the compounds of the prior art us two fluorine atoms versus chlorine atoms.  The basis of this reasoning is that fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the claimed compound is thus an analogue or an isologue of the disclosed prior art.  The compounds are expected to have similar properties differing only in degree.
Accordingly, WO 2008/157407 A2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
	 

Allowable Subject Matter 
The invention of claims 1-8, drawn to a method for inhibiting the replication of a virus that utilizes an internal ribosome entry site in its replication using a compound, a tautomer or a pharmaceutically acceptable salts thereof, wherein the compound is represented by the Formula 
    PNG
    media_image1.png
    173
    288
    media_image1.png
    Greyscale
as defined in claim 1. The  methods of using the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is WO 2008/157407 A2. None of the published methods of using the products anticipated, or rendered obvious, the methods as claimed in claims 1-8. 
Therefore, claims 1-8 are allowable.	
Conclusion
Claims 1-8 are allowed.
Claims 9-11 are rejected.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-3:30PM.

Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to joseph.mckane@uspto.gov . All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626